DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-26 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 2, claim 2 recites, “the first connection element” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the upwardly angled first connection element” and will be interpreted as such.
Re claim 3, claim 3 recites, “the first connection element” in line 1 and in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “mating downwardly angled first connection element” and “the upwardly angled first connection element” respectively and will be interpreted as such.
Re claim 4, claim 4 recites, “the first connection element” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “mating downwardly angled first connection element” and will be interpreted as such.
Re claim 14, claim 14 recites, “the front wall” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the vertical front wall” and will be interpreted as such.
Re claim 16, claim 16 recites, “the ledges” in line 5 and in line 5, “the lower and upper cable routing regions” in line 10, and “the cover member” in line 14.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the plurality of ledges,” “the plurality of lower cable routing regions and the upper cable routing region” and “the separable cover member” and will be interpreted as such.
Re claim 17, claim 17 recites, “the first connection element” in line 3 and “the cover members” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “upwardly angled first connection element” and “the separable cover member” will be interpreted as such.
Re claim 18, claim 18 recites, “the first connection element of each cover member” in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the mating downwardly angled first connection element of the separable cover member” and will be interpreted as such.
Re claim 19, claim 19 recites, “the first connection element of a respective one of the cover members” in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the mating downwardly angled first connection element of the separable cover member” and will be interpreted as such.
Re claim 21, claim 21 recites, “the first connection element” in line 10 and “the cover member” in line 7, line 8, line 10, line 11, line 12 and line 13.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “rearwardly protruding first connection element” and “the separate cover member” and will be interpreted as such.
Re claim 22, claim 22 recites, “the first connection element” in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “rearwardly protruding first connection element” and “the separate cover member” and will be interpreted as such.
Re claim 23, claim 23 recites, “the first connection element” in line 2 and “the cover member” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “mating forwardly protruding first connection element” and “the separate cover member” and will be interpreted as such.
Re claim 24, claim 24 recites, “the cover member” in line 2 and line 3, and “the support ledges” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the separate cover member” and “the plurality of horizontally protruding cable support ledges” and will be interpreted as such.
Re claim 25, claim 25 recites, “the second connection element” in line 2 and “the cover member” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “rearwardly protruding second connection element” and “the separate cover member” and will be interpreted as such.
Re claim 26, claim 26 recites, “the cover member” in line 2, line 3 and line 4.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the separate cover member” and will be interpreted as such.
Claims 5-15, 20 are rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 13-15 and 21-24 is/are rejected under 35 U.S.C. 102a1 as being anticipated by EP0504496 (“’496”).
Re claim 1, ‘496 discloses a cable management system (Fig. 2, 1) comprising: 
a mounting bracket (4) configured to be coupled to a wall support surface (25) so that a rear wall (rear of 4) of the mounting bracket (4) is adjacent to the wall support surface (25), the rear wall (rear wall of 4) including a bottom end (21) configured to engage a floor surface (19) and a top end (top of 4); 
the mounting bracket (4) comprising at least one ledge (10-13) extending forwardly from (Fig. 2) the rear wall (rear wall of 4) in a direction away from (Fig. 2) the wall support surface (25), the at least one ledge (11, 12, 13) configured to support one or more cables (2, claim 1); and 
a cover member (6) detachably coupled (Fig. 2) to the mounting bracket (4) so that the one or more cables (2) supported by the at least one ledge (10-13) are hidden from view (Fig. 2) by the cover member (6).
Re claim 2, ‘496 discloses the cable management system according to claim 1, wherein the mounting bracket (4) further comprises an upwardly angled (Fig. 2) first connection element (22) protruding forwardly from the bottom end (bottom of 4) of the mounting bracket (4), the first connection element (22) of the mounting bracket (44) lockingly engaging (Fig. 2) a mating downwardly angled first connection element (the portion of 4 which directly contacts and engages 22) of the cover member (4).
Re claim 3, ‘496 discloses the cable management system according to claim 2, wherein the first connection element (the portion of 4 which directly contacts and engages 22) of the cover member (6) is insertably received in (Fig. 2) a forwardly open receptacle (31) defined at the bottom end (bottom of 4) of the mounting bracket (4) by the first connection element (22) of the mounting bracket (4).
Re claim 4, ‘496 discloses the cable management system according to claim 3, wherein the at least one ledge (10-13) of the mounting bracket (4) is configured to engage (indirectly) the first connection element (the portion of 4 which directly contacts and engages 22) of the cover member (6).
Re claim 5, ‘496 discloses the cable management system according to claim 4, wherein the at least one ledge (10-13) is a lowermost ledge (13) having an L-shape (via 21 and 23).
Re claim 6, ‘496 discloses the cable management system according to claim 5, wherein the lowermost ledge (13) defines convex bearing surface (on 22) which engages a mating concave bearing surface (the bottom surface of the portion of 4 which directly contacts and engages 22) of the cover member (6), the convex bearing surface (surface of 22) defining a pivot axis (along 29) about which the cover member (6) may be rotated (such as downward, and as the language “may be” is optional and/or conditional).
Re claim 7, ‘496 discloses the cable management system according to claim 5, wherein the at least one ledge (10-13) further includes an uppermost ledge (11) and a middle ledge (10) spaced apart from (Fig. 2) the lowermost (13) and the uppermost ledge (13) on the rear wall (rear of 4) of the mounting bracket (4).
Re claim 8, ‘496 discloses the cable management system according to claim 7, wherein the middle ledge (10) is L-shaped (via 9 and 10) and protrudes forwardly from (Fig. 2) the rear wall (rear of 4) of the mounting bracket (4).
Re claim 13, ‘496 discloses the cable management system according to claim 8, further comprising: a first cable routing region (3b) formed between the lowermost ledge (13) and the middle ledge (10) configured to receive the one or more cables (2); a second cable routing region (3a) formed between the middle ledge (10) and the uppermost ledge (11) configured to receive the one or more cables (2); and a third cable routing region (3c) formed above the uppermost ledge (11) between the cover member (6) and the uppermost ledge (11).
Re claim 14, ‘496 discloses the cable management system according to claim 1, wherein the cover member (6) comprises a vertical front wall (40) and a molding portion (41) extending upwardly from (Fig. 2) the front wall (40)at an oblique angle thereto (Fig. 2) towards the wall support surface (25).
Re claim 15, ‘496 discloses the cable management system according to claim 14, wherein the cover member (6) further comprises a bottom end (bottom end of 6) including a pivot notch (the space between 22 and 40) and a top end (top of 6) including a locking notch (3g).
Re claim 21, ‘496 discloses a method (Page 1 describing at least pivoting for installation) for installing a cable management system (Fig. 2) comprising: 
providing (Fig. 2 shown 4 and 6 provided) a mounting bracket (4) and a separate cover member (6) configured for attachment to (Fig. 2) the mounting bracket (4); 
coupling (Fig. 2 showing 4 coupled to 25) the mounting bracket (4) to a vertical support wall (25), the mounting bracket (4) comprising a plurality of horizontally protruding cable support ledges (10-13) configured to support one or more cables (2); 
positioning (Fig. 2 showing 6 positioned) the cover member (6) at an oblique angle adjacent (due to the pivoting described on Page 1, 6th paragraph of the English translation) to the mounting bracket (4); 
inserting (Fig. 2 showing insertion) a rearwardly protruding first connection element (directly above 22) of the cover member (6) into a forwardly open receptacle (31) formed at a bottom end (bottom end of 4) of the mounting bracket (4); 
pivoting (Page 1, 6th paragraph of the English translation) the cover member (6) about the first connection element such that a top end of the cover member rotates rearwardly towards a top end of the mounting bracket; and 
snapping (Fig. 2 showing 6 snapped to 4) the cover member (6) onto the mounting bracket (4); 
wherein the one or more cables (2) are hidden from view (Fig. 2) by the cover member (6).
Re claim 22, ‘496 discloses the method according to claim 21, wherein the inserting step includes engaging the first connection element (the portion directly above 22) of the cover member (6) with a mating forwardly protruding first connection element (22) formed on the bottom end (bottom end of 4) of the mounting bracket (4).
Re claim 23, ‘496 discloses the method according to claim 22, wherein the inserting step includes concurrently (as no reference for what is being installed concurrently is provided) inserting the first connection element (22) of the mounting bracket (44) into a rearwardly open receptacle (between 21 and 40) formed at a bottom end (bottom end of 6) of the cover member (6).
Re claim 24, ‘496 discloses the method according to claim 21, wherein the snapping step includes engaging a rearwardly protruding second connection element of the cover member (3g) with an uppermost ledge (the portion of 4 at 3g) of the support ledges (10-13) to form an interference snap fit (Fig. 2) which frictionally retains the cover member (6) to the mounting bracket (4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-12 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP0504496 (“’496”) in view of DE202009002767 (“‘767”).
Re claim 9, ‘496 discloses the cable management system according to claim 8, wherein uppermost ledge (11) protrudes forwardly from (Fig. 2) the top end (top of 4) of the mounting bracket (4), but fails to disclose wherein the uppermost ledge is upwardly angled.
However, ‘767 discloses the uppermost ledge (28) is upwardly angled (Fig. 1).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cable management system of ‘496 wherein the uppermost ledge is upwardly angled as disclosed by ‘767 in order to allow the uppermost ledge to interconnect with a portion of the cover, increasing rigidity and resistance to horizontal disconnection.  
Re claim 10, ‘496 as modified discloses the cable management system according to claim 9, ‘767 discloses wherein the cover member (15) comprises an upwardly angled second connection element (29/30) configured to engage the uppermost ledge (28).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cable management system of ‘496 wherein the cover member comprises an upwardly angled second connection element configured to engage the uppermost ledge as disclosed by ‘767 in order to allow the uppermost ledge to interconnect with a portion of the cover, increasing rigidity and resistance to horizontal disconnection.  
Re claim 11, ‘496 as modified discloses the cable management system according to claim 10, ‘767 discloses wherein the cover member (15) comprises an upwardly angled second connection element (the other 29/30) configured to engage the uppermost ledge (28).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cable management system of ‘496 wherein the cover member comprises an upwardly angled second connection element configured to engage the uppermost ledge.as disclosed by ‘767 in order to allow the uppermost ledge to interconnect with a portion of the cover, increasing rigidity and resistance to horizontal disconnection.  
Re claim 12, ‘496 as modified discloses the cable management system according to claim 11, but fails to disclose wherein the second connection element of the uppermost ledge is L-shaped.
However, it would have been obvious as a matter of choice to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cable management system of ‘496 as modified wherein the second connection element of the uppermost ledge is L-shaped in order to simplify design and manufacture, eliminating the need for a multitude of curved connections and surfaces.  In general, it has been held that a mere change in shape of a component is within the level of ordinary skill in the art absent persuasive evidence that a particular configuration of the claimed shape is significant.  In re Dailey, 357 F.2d 669, 149.
Re claim 25, ‘496 as modified discloses the method of claim 24, but fails to disclose wherein the uppermost ledge includes a downwardly extending protrusion which engages the second connection element of the cover member.
However, ‘767 discloses wherein the uppermost ledge (28) includes a downwardly extending protrusion (28) which engages the second connection element (29/30) of the cover member (15).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of ‘496 wherein the uppermost ledge includes a downwardly extending protrusion which engages the second connection element of the cover member as disclosed by ‘767 in order to allow the uppermost ledge to interconnect with a portion of the cover, increasing rigidity and resistance to horizontal disconnection.  
Claim(s) 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP0504496 (“’496”) in view of Makwinski et al (“Makwinski”) (US 2006/0151209).
Re claim 16, ‘496 discloses a cable management system (Fig. 2) comprising: 
a mounting bracket (4) coupled to a support wall (25), each mounting bracket (4) comprising a vertical rear wall (rear of 4) coupled to the support wall (25) and a plurality of ledges (10-13), the rear wall (rear wall of 4) including a bottom end (bottom end of 4) configured to engage a floor surface (19) and a top end (top end of 4); 
the ledges (10-13) comprising an uppermost ledge (11) at the top end (top end of 4), a lowermost ledge (13), and a middle ledge (10) spaced vertically apart (Fig. 2) from the uppermost (11) and lowermost ledges (13), the ledges (10-13) each protruding from the rear wall (rear wall of 4) in a forward direction away from (Fig. 2) the support wall (25) and configured to support one or more cables (2); 
a plurality of lower cable routing regions (3a, 3b) formed between the uppermost (11), middle (10), and lowermost ledges (13), and an upper cable routing region (3c) formed above (Fig. 3) the uppermost ledge (11); 
the lower and upper cable routing regions (3a, 3b, 3c) each configured to receive the one or more cables (2, and 3c is at least capable of receiving a cable); and 
a separable cover member (6) detachably coupled (Fig. 2) to the mounting bracket (4) via a snap-fit arrangement (via 22 and 3g); 
wherein the one or more cables (2) are concealed by the cover member (6) from view (Fig. 2),
but fails to disclose the mounting bracket as a plurality of mounting brackets in spaced apart relation.  
However, Makwinski discloses the mounting bracket (100, 100a, 101) as a plurality of mounting brackets (100, 100a, 101) in spaced apart relation (Fig .1).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cable management system of ‘496 with the mounting bracket as a plurality of mounting brackets in spaced apart relation as disclosed by Makwinski in order to reduce material costs, as providing multiple spaced apart brackets instead of a single continuous bracket reduced material required.  
Re claim 17, ‘496 as modified discloses the cable management system according to claim 16, wherein each mounting bracket (4) further comprises an upwardly angled (Fig. 2) first connection element (22) protruding forwardly from the bottom end (bottom of 4) of the mounting bracket (4), the first connection element (22) of the mounting bracket (44) lockingly engaging (Fig. 2) a mating downwardly angled first connection element (the portion of 4 which directly contacts and engages 22) of one of the cover members (4).
Re claim 18, ‘496 as modified discloses the cable management system according to claim 17, wherein the first connection element (the portion of 4 which directly contacts and engages 22) of each cover member (6) is insertably received in (Fig. 2) a respective forwardly open receptacle (31) formed at the bottom end (bottom of 4) of one of the mounting bracket (4) by the first connection element (22) of the mounting bracket (4).
Re claim 19, ‘496 as modified discloses the cable management system according to claim 18, wherein lowermost ledge (10-13) of each mounting bracket (4) is configured to engage (indirectly) the first connection element (the portion of 4 which directly contacts and engages 22) of a respective one of the cover members (6).

Claim(s) 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP0504496 (“’496”) in view of Makwinski et al (“Makwinski”) (US 2006/0151209) and DE202009002767 (“‘767”).
Re claim 20, ‘496 as modified discloses the cable management system according to claim 16, wherein the lowermost ledge (13)  and the middle ledges (10) are L-shaped (via 21 and 23, and via 10 and 14a), but fails to disclose the uppermost ledge is upwardly angled obliquely to the rear wall of the mounting bracket. 
However, ‘767 discloses the uppermost ledge (28) is upwardly angled obliquely (Fig. 1) to the rear wall (rear wall of 14) of the mounting bracket (14).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cable management system of ‘496 with the uppermost ledge is upwardly angled obliquely to the rear wall of the mounting bracket as disclosed by ‘767 in order to allow the uppermost ledge to interconnect with a portion of the cover, increasing rigidity and resistance to horizontal disconnection.  

Allowable Subject Matter
Claim 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635